DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 5-4-2021, is acknowledged.  Claims 32, 40-43, 45, and 50 have been amended.  Claim 39 has been canceled.  New claim 52 has been added.
Claims 32-38, and 40-52 are pending and under consideration.
Rejections Withdrawn or Moot
The rejection of claim 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for treatment of a scalp condition by applying a topical composition comprising honey and bacteria only to the hair, is moot in light of the cancelation of the claim.
The rejection of claim 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for treatment of a scalp condition by applying a topical composition comprising honey and bacteria only to the hair, is moot in light of the cancelation of the claim.
The rejection of claims 32-38, and 40-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for treatment of a scalp condition by applying a topical composition comprising honey and bacteria only to the hair, is withdrawn in light of the claim amendments.
The rejection of claims 32, 35, 37, and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Berkes et al. (U.S. Pub. No. 2014/0037688, February 6, 2014), is withdrawn in light of the claim amendments.

Rejections Maintained
The rejection of claims 32-38, and 40-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for treatment of a scalp condition and a hair condition by applying a topical composition whose only listed components are honey and bacteria to the scalp and/or hair, is maintained.
	Applicants argue that Claim 32 and 45 includes the comprising language, which may include additional components. Moreover, the specification provides support in Example 2 and enables a Hair Tonic including Vitamin B12; Turmeric; Honey: 51 %; Bacteria (Heat - killed Lactobacillus Acidophilus): 1 million colony forming units per gram of product; and Bacteria (Heat - killed Lactobacillus Plantarum): 1 million colony forming units per gram of product. The specification further states that Twenty (20) adult and seventeen (17) pediatric subjects with seborrheic dermatitis were enrolled to study the hair tonic. All subjects were instructed to use the skin cream product and the hair tonic product once a day for ten days. The hair tonic was to be applied to the scalp once a day for ten days. All subjects reported using the product as instructed with improvement of hair condition. Thus, there is no undue experimentation, since the Application itself provides the composition which was effective at treating a hair condition. As such, Claims 32 and 45 are properly supported by the specification and enabling for treating a scalp condition and/or hair condition by applying a topical composition comprising a hair tonic including Vitamin B12; Turmeric; Honey; and Bacteria.

	The examiner has considered applicants' argument in light of the claim amendments, but does not find it persuasive.
	Newly amended claim 32 is now a method of treating a scalp condition and/or hair condition, the method comprising applying a topical composition comprising honey, turmeric, Vitamin B12, and bacteria to the scalp and hair, wherein the bacteria comprise killed Lactobacillus acidophilus and killed Lactobacillus plantarum.
	Thus, the only listed components of said topical composition in claim 32 are 5 components:
(i) honey,  (amount not defined)
(ii) turmeric, (amount not defined)
(iii) Vitamin B12, (amount not defined)
(iv) killed Lactobacillus acidophilus, (amount not defined) and 
(v) killed Lactobacillus plantarum. (amount not defined)

In contrast to claim 32, Example 1 in the specification utilized either
(A) a skin cream consisting of 9 components: (i) honey, 5%, (ii) shea butter, 46%, (iii) cocoa butter 23%, (iv) glycerin, 14%, (v) coconut oil, 2%, (vi) sunflower oil, 2% (vii) vitamin B12, 1%, (viii) vitamin E, 1%, and (ix) Lactobacillus ssp., 7%) or, 
(B) a hair tonic product consisting of 9 components: (i) honey, 4%, (ii) shea butter, 5%,  (iii) glycerin, 17%, (iv) coconut oil, 7%, (v) vitamin B12, 1%, (vi) Vitamin E, 0.5%,(vii) sunflower lecithin, 3%, (viii) water, 16%, and, (ix) a Lactobacillus spp., 3%.
	
In contrast to claim 32, Example 2 in the specification utilized either
(A) a skin cream consisting of 6 components: (i) honey 30%, (ii)  turmeric 4%, (iii) vitamin B12 2% (iv) undefined base inactive ingredients, (v) heat-killed Lactobacillus acidophilus, 1 million CFUs per gram of product, and (vi) heat-killed Lactobacillus plantarum, 1 million CFUs per gram of product, or, 
(B) a hair tonic product consisting of 6 components: (i) honey 43%, (ii)  turmeric 4%, (iii) vitamin B12 2% (iv) undefined base inactive ingredients 51%, (v) heat-killed Lactobacillus acidophilus, 1 million CFUs per gram of product, and (vi) heat-killed Lactobacillus plantarum, 1 million CFUs per gram of product.

Applicants argue that there is no undue experimentation, since the Application itself provides the composition which was effective at treating a hair condition. As such, Claim 32 is properly supported by the specification and enabling for treating a scalp condition and/or hair condition by applying a topical composition comprising a hair tonic including Vitamin B12; Turmeric; Honey; and Bacteria.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive because the examples utilized specific amounts of each ingredient.
	In contrast, the number of ingredients in claim 32 do not correspond to the ingredients in either Example 1 or Example 2.  In addition, the scope of claim 32 includes amounts of each ingredients not taught in the instant specification.  For example, the examples do not provide support for honey at 1%, or, Vitamin B12 at 0.001%, or Vitamin E at 0.001%, or Lactobacillus at 100,000 CFUs.
	Dependent claim 33 is drawn only to the type of honey and that the concentration of honey is about 15-60%.	 
	Dependent claim 34 is drawn only to the concentration of the bacteria of about 104 – 108 CFUs/gram.
	Dependent claims 35, and 36 are drawn only to the type of scalp condition.
	Dependent claims 37, and 38 are drawn only to the type of bacteria.
	Dependent claim 40 is only drawn to the amount of the killed Lactobacillus.
	Dependent claim 41 is only drawn to how the Lactobacillus are killed.
	Dependent claim 42 is only drawn to concentration of vitamin B12.
	Dependent claim 43 is drawn only to the concentration of turmeric.
	Dependent claim 44 is drawn only to further components and concentrations.
	
Therefore, each individual dependent claim 33-44 do not correct the deficient support for the scope of claim 32 and each of the dependent claims.

The rejection of claims 45-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for treatment of a scalp condition and a hair condition by applying a topical composition whose only listed components are honey and bacteria to the scalp and/or hair, is maintained.
	As newly amended, independent claim 45 is now a method of treating a scalp condition and/or hair condition, the method comprising applying a topical composition comprising honey, turmeric, Vitamin B12, and bacteria to the scalp and hair.
		Thus, the only listed components of said topical composition in claim 45 are 4 components:
(i) honey,  (amount not defined)
(ii) turmeric, (amount not defined)
(iii) Vitamin B12, (amount not defined), and,
(iv) bacteria. (scope encompasses all bacteria) (amount not defined) 
In contrast to claim 45, Example 1 in the specification utilized either
(A) a skin cream consisting of 9 components: (i) honey, 5%, (ii) shea butter, 46%, (iii) cocoa butter 23%, (iv) glycerin, 14%, (v) coconut oil, 2%, (vi) sunflower oil, 2% (vii) vitamin B12, 1%, (viii) vitamin E, 1%, and (ix) Lactobacillus ssp., 7%) or, 
(B) a hair tonic product consisting of 9 components: (i) honey, 4%, (ii) shea butter, 5%,  (iii) glycerin, 17%, (iv) coconut oil, 7%, (v) vitamin B12, 1%, (vi) Vitamin E, 0.5%,(vii) sunflower lecithin, 3%, (viii) water, 16%, and, (ix) a Lactobacillus spp., 3%.
	
In contrast to claim 45, Example 2 in the specification utilized either
(A) a skin cream consisting of 6 components: (i) honey 30%, (ii)  turmeric 4%, (iii) vitamin B12 2% (iv) undefined base inactive ingredients, (v) heat-killed Lactobacillus acidophilus, 1 million CFUs per gram of product, and (vi) heat-killed Lactobacillus plantarum, 1 million CFUs per gram of product, or, 
(B) a hair tonic product consisting of 6 components: (i) honey 43%, (ii)  turmeric 4%, (iii) vitamin B12 2% (iv) undefined base inactive ingredients 51%, (v) heat-killed Lactobacillus acidophilus, 1 million CFUs per gram of product, and (vi) heat-killed Lactobacillus plantarum, 1 million CFUs per gram of product.

Applicants argue that there is no undue experimentation, since the Application itself provides the composition which was effective at treating a hair condition. As such, Claim 45 is properly supported by the specification and enabling for treating a scalp condition and/or hair condition by applying a topical composition comprising a hair tonic including Vitamin B12; Turmeric; Honey; and Bacteria.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive because the examples utilized specific amounts of each ingredient.
	In contrast, the number of ingredients in claim 45 do not correspond to the ingredients in either Example 1 or Example 2.  In addition, the scope of claim 45 includes amounts of each ingredients not taught in the instant specification.  For example, the examples do not provide support for honey at 1%, or, Vitamin B12 at 0.001%, or Vitamin E at 0.001%, or Lactobacillus at 100,000 CFUs.
	Also, the scope of claim 45 encompasses all bacteria.
	Dependent claim 46 is drawn only to the type of honey and that the concentration of
honey is about 15-60%.	 
	Dependent claim 47 is drawn only to the concentration of turmeric of >.5%.
	Dependent claims 48, and 49 are drawn only to the type of bacteria.
	Dependent claim 50 is only drawn to the amount of the killed Lactobacillus.
	Dependent claim 51 is only drawn to the type of scalp condition.
	
Therefore, each individual dependent claim 46-51 do not correct the deficient support for the scope of claim 45 and each of the dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly added claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of treating a scalp condition and/or hair condition utilizing the components and their concentrations as taught in Examples 1, and 2 of the specification, does not reasonably provide enablement for method of treating a scalp condition and/or hair condition utilizing a topical composition whose only listed components are honey, shea butter, glycerin, coconut oil, vitamin B12, vitamin E, sunflower lecithin, and whose concentration encompass any amount, and any type of bacteria.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
	The nature of the invention - one embodiment of the instant claims is a method of treating a scalp condition and/or hair condition, the method comprising applying a topical composition whose only listed components are honey and bacteria to the scalp and/or hair.
	The state of the prior art does not teach treating a scalp condition and/or hair condition by applying a topical composition whose only listed components are honey and bacteria.
	For example, Mousa (U.S. Pat. No. 6,171,604, January 9, 2001) teach that honey preparations are superior in treatment of scalp and hair disorders (col. 2, line 47 to col. 3, line 39; col. 4, lines 23-28). Their various honey preparations do not consist of honey, but comprise multiple other components (Col. 4, line 55 to col. 8, line 30).
	While Vasquez et al. (U.S. Pub. No. 2014/0004090, January 2, 2014) teach that "Bees live in symbiosis with a flora of lactic acid bacteria (LAB) of the genera Lactobacillus and Bifidobacteium in the honey producing tract" and that said honey bees get protection against microorganisms, Vasquez et al. do not teach composition consisting of honey and said bacteria.
	Thus, there is a lack of predictability in the art that one can treat a scalp condition and/or hair condition by applying a topical composition whose only listed components are honey, shea butter, glycerin, coconut oil, vitamin B12, vitamin E, sunflower lecithin, and whose concentration encompass any amount, and any type of bacteria to the scalp and hair.

	Claim 52 is a method of treating a scalp condition and/or hair condition, the method comprising applying a topical composition comprising honey, shea butter, glycerin, coconut oil, Vitamin B12, Vitamin E, sunflower lecithin, and bacteria to the scalp and hair.		Thus, the only listed components of said topical composition in claim 52 are 8 components:
(i) honey, (any amount)
(ii)shea butter, (any amount)
(iii) glycerin, (any amount)
(iv) coconut oil, (any amount)
(v) Vitamin B12, (any amount)
(vi) Vitamin E, (any amount)
(vii) sunflower lecithin, (any amount) and 
(viii) bacteria (any amount) (any bacteria)

In contrast to claim 52, Example 1 in the specification utilized either
(A) a skin cream consisting of 9 components: (i) honey, 5%, (ii) shea butter, 46%, (iii) cocoa butter 23%, (iv) glycerin, 14%, (v) coconut oil, 2%, (vi) sunflower oil, 2% (vii) vitamin B12, 1%, (viii) vitamin E, 1%, and (ix) Lactobacillus ssp., 7%) or, 
(B) a hair tonic product consisting of 9 components: (i) honey, 4%, (ii) shea butter, 5%,  (iii) glycerin, 17%, (iv) coconut oil, 7%, (v) vitamin B12, 1%, (vi) Vitamin E, 0.5%,(vii) sunflower lecithin, 3%, (viii) water, 16%, and, (ix) a Lactobacillus spp., 3%.
	
In contrast to claim 52, Example 2 in the specification utilized either
(A) a skin cream consisting of 6 components: (i) honey 30%, (ii)  turmeric 4%, (iii) vitamin B12 2% (iv) undefined base inactive ingredients, (v) heat-killed Lactobacillus acidophilus, 1 million CFUs per gram of product, and (vi) heat-killed Lactobacillus plantarum, 1 million CFUs per gram of product, or, 
(B) a hair tonic product consisting of 6 components: (i) honey 43%, (ii)  turmeric 4%, (iii) vitamin B12 2% (iv) undefined base inactive ingredients 51%, (v) heat-killed Lactobacillus acidophilus, 1 million CFUs per gram of product, and (vi) heat-killed Lactobacillus plantarum, 1 million CFUs per gram of product.

Therefore, there is insufficient support for the broad scope of the instant claim 52.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 3, 2021